 

Exhibit 10.3

[image_001.jpg] 

 

September 19, 2017

 

STRICTLY CONFIDENTIAL

 

Northwest Biotherapeutics, Inc.

4800 Montgomery Lane, Suite 800

Bethesda, MD 20814

Attn: Linda Powers, Chief Executive Officer

 

Dear Ms. Powers:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Northwest Biotherapeutics, Inc. (the “Company”) and Rodman & Renshaw, a unit of
H.C. Wainwright & Co., LLC (“Rodman”) that during the Term Rodman shall serve as
the exclusive placement agent for the Company in the U.S. (“Direct Placement”)
on a reasonable best efforts basis for a proposed registered direct placement
(the “Placement”) of common stock, par value $0.001 per share (the “Common
Stock”), of the Company and warrants to purchase shares of Common Stock
(“Warrants”). Notwithstanding the foregoing or other provisions hereof, the
Company will continue pursuing financing (including issuance of Securities)
during the Term hereof, separately from the Placement and not subject to this
Agreement, provided that the Company will not work with any other investment
bank or other broker-dealer in connection therewith, and the Company will not
pursue such separate financing from investors who are included in Annex B as
provided herein. The Common Stock and the Warrants are referred to herein as the
“Securities.” The terms of the Placement and the Securities issued in connection
therewith shall be mutually agreed upon by the Company, Rodman and the
purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and nothing
herein implies that Rodman would have the power or authority to bind the Company
or any Purchaser, and the Company shall not, and nothing herein implies that the
Company shall, have an obligation to issue any Securities or complete the
Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of a
closing of the Placement shall be referred to herein as a “Closing Date.” The
Company expressly acknowledges and agrees that the execution of this Agreement
does not constitute a commitment by Rodman or any Purchaser to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Rodman with respect to securing any other
financing on behalf of the Company. In the event the Placement will consist of
unregistered securities of the Company, Sections 2 and 3 (unless otherwise
indicated) of Annex A will apply in addition to the provisions set forth herein
and in the event that a Placement will consist of registered securities of the
Company, Sections 1, 2 and 3 of Annex A will apply in addition to the provisions
set forth herein.

 

 



 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

In the event that the Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser, if required by the Purchaser, in a form
reasonably satisfactory to the Company and Rodman. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective Purchasers.

 

Notwithstanding anything herein to the contrary, in the event that Rodman
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of Rodman to comply
with any such rules; provided that any such amendments shall not provide for
terms that are less favorable to the Company.

 

Before contacting any potential investor and/or lender, Rodman shall propose to
the Company in writing each party it intends to approach, and the Company shall
reply in writing approving or disapproving any such contact prior to such
contact being initiated by Rodman. Any parties disapproved by the Company will
not be approached by Rodman.

 

A.                 Fees. In connection with the Services described above, the
Company shall pay to Rodman the following compensation:

 

1.                   Rodman’s Fee. The Company shall pay to Rodman a cash
placement fee (the “Rodman’s Fee”) on the applicable Closing Date equal to 7% of
the aggregate purchase price paid by each purchaser of Securities that are
placed in the Placement on such Closing Date during the Term and, in the event
there is an “oversubscription option” or “greenshoe” or warrant granted to the
investors, on the purchase or exercise price paid by each holder of such
oversubscription option or greeshoes or warrant if and when exercised (whether
or not such exercise occurs during the Term). Notwithstanding anything herein to
the contrary, compensation payable or issuable as a result of the exercise of an
“oversubscription option” or “greenshoe” or warrant shall be required only if
and when exercised, not on the closing of such Placement. Other than through an
Underwritten Placement, Rodman’s Fee shall be paid at the closing of the
Placement (each, a “Closing”) through a third party escrow agent or in such
other manner as the parties may agree, from the gross proceeds of the Securities
sold.

 

2.                   Warrants. As additional compensation for the services
performed hereunder, the Company shall issue to Rodman or its designees at each
Closing, warrants (the “Rodman Warrants”) to purchase that number of shares of
common stock of the Company (“Shares”) equal to 7% of the aggregate number of
Shares placed in the applicable Placement (excluding shares of Common Stock
issuable upon the exercise of any Warrants issued to Purchasers in such
Placement) and, in the event there is an “oversubscription option” or
“greenshoe” or warrant granted to the investors, if and when such rights are
exercised by the holders, on the shares issued to each holder in such
oversubscription option or greeshoes or warrant (whether or not such exercise
occurs during the Term). Notwithstanding anything herein to the contrary,
compensation payable or issuable as a result of the exercise of an
“oversubscription option” or “greenshoe” or warrant shall be required only if
and when exercised, not on the closing of the applicable Placement. The Rodman
Warrants shall have the same terms as the warrants issued to the Purchasers in
the Placement, if any, except that the exercise price shall be 125% of the
offering price per share and they shall have an exercise period of five years
from issuance except that if the offering is registered 5 years from the
effective date of the shelf registration statement referred to in Section 1.A of
Annex A, attached hereto if applicable. If no warrants are issued to Purchasers,
the Rodman Warrants shall be in a customary form reasonably acceptable to
Rodman. If required by FINRA Rule 5110, the Rodman Warrants shall not be
transferable for six months from the date of the applicable closing of the
Placement, and further, the number of Shares underlying the Rodman Warrants
shall be reduced if necessary to comply with FINRA rules or regulations.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

3.       Expenses. The Company will pay to Rodman at closing thirty thousand
dollars ($30,000) non-accountable. Such expense payment, plus the additional
reimbursable amount payable by the Company pursuant to Section C below, shall
constitute the aggregate total of all expense payments or reimbursements under
this Agreement.

 

4.       Tail Fee. Rodman shall be entitled to compensation under clauses (1)
and (2) hereunder, calculated in the manner set forth therein, with respect to
any public or private offering of Securities (“Tail Financing”) to the extent
that such financing or capital is provided to the Company by up to seven
investors whom Rodman introduced to the Company during the Term, which investors
will be listed on Annex B at Closing, if such Tail Financing is consummated at
any time within the three (3)-month period following the expiration or
termination of this Agreement.

 

B.       Term and Termination of Engagement. The term (the “Term”) of Rodman’s
exclusive engagement hereunder will begin on the date hereof and end ten (10)
days after the date hereof. Notwithstanding anything to the contrary contained
herein, the provisions concerning tail, confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in Section
H hereof will survive any expiration or termination of this Agreement, and the
Company’s obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section A hereof, if
any, will survive any expiration or termination of this Agreement, as permitted
by FINRA Rule 5110(f)(2)(d).

 

C.       Settlement. If the Placement is settled in whole or in part via
delivery versus payment (“DVP”), Rodman shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse Rodman for the actual out of pocket cost
of such clearing agent settlement and financing, if any, which such cost shall
not exceed ten thousand dollars ($10,000).

 

D.       Use of Information. The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and other potential parties to an Placement and that Rodman does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Placement, including, without
limitation, any financial information, forecasts or projections considered by
Rodman in connection with the provision of its services.

 

E.       Confidentiality. In the event of the consummation or public
announcement of any Placement, Rodman shall have the right to disclose its
participation in such Placement, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.       Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.

 

G.       Preferred Stock. No convertible preferred stock will be issued in the
Placement.

 

H.       Indemnity.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

1.       In connection with the Company’s engagement of Rodman as placement
agent, the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (B) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.       The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.       Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel reasonably
satisfactory to such Indemnified Person and the payment of the fees and expenses
of such counsel. In the event, however, that legal counsel to such Indemnified
Person reasonably determines that having common counsel would present such
counsel with a conflict of interest or if the defendant in, or target of, any
such Claim, includes an Indemnified Person and the Company, and legal counsel to
such Indemnified Person reasonably concludes that there may be legal defenses
available to it or other Indemnified Persons different from or in addition to
those available to the Company, then such Indemnified Person may employ its own
separate counsel to represent or defend him, her or it in any such Claim and the
Company shall pay the reasonable fees and expenses of such counsel.
Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

4.       The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Rodman is the Indemnified Person), the Company and Rodman shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Rodman on the other, in connection with Rodman’s engagement
referred to above, subject to the limitation that in no event shall the amount
of Rodman’s contribution to such Claim exceed the amount of fees actually
received by Rodman from the Company pursuant to Rodman’s engagement. The Company
hereby agrees that the relative benefits to the Company, on the one hand, and
Rodman on the other, with respect to Rodman’s engagement shall be deemed to be
in the same proportion as (a) the total value paid or proposed to be paid or
received by the Company pursuant to each Placement (whether or not consummated)
for which Rodman is engaged to render services bears to (b) the fee paid or
proposed to be paid to Rodman in connection with such engagement.

 

5.       The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

I.       Limitation of Engagement to the Company. The Company acknowledges that
Rodman has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Placement,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman and any Placement terms
proposed to it.

 

J.       Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

K.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.

 

L.       Notices. All notices hereunder will be effective upon delivery, will be
in writing and will be sent by certified mail, hand delivery, overnight delivery
or email, if sent to Rodman, to Rodman & Renshaw, a unit of H.C. Wainwright &
Co., LLC, at the address set forth on the first page hereof, email to:
notices@rdco.com and if sent to the Company, to the address set forth on the
first page hereof, fax number 240-627-4121, Attention: Chief Executive Officer.
Notices shall be effective upon delivery.

 

M.       Miscellaneous. This Agreement shall not be modified or amended except
in writing signed by Rodman and the Company. This Agreement shall be binding
upon and inure to the benefit of both Rodman and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Rodman and the Company with respect to this
Placement and supersedes any prior agreements with respect to the subject matter
hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

*********************


 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 



    Very truly yours,                   RODMAN & RENSHAW,             A UNIT OF
H.C. WAINWRIGHT & CO., LLC                         By:             Name:        
    Title:    

  

Accepted and Agreed:

  

Northwest Biotherapeutics, Inc.

 

By:              

Name:   

Linda Powers     Title: Chairman & Chief Executive Officer  

 

430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

Annex A

 

SECTION 1. REGISTRATION STATEMENT

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A)       The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-213777) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on October 18, 2016, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with each Placement, including any documents incorporated by
reference therein.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

(B)       The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

 

(C)       [Reserved]

 

(D)       The Company has delivered, or will as promptly as practicable deliver,
to the Placement Agent complete conformed copies of the Registration Statement
and of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

 

In the event that a Direct Placement occurs off a registration statement other
than the Registration Statement, prior to the commencement of any such
Placement, the Company shall make written representations, warranties and
covenants to Rodman as to such subsequent registration statement (and other
offering documents) that are substantially the same as the representations,
warranties and covenants made under this Section, which representations,
warranties and covenants shall be reasonably satisfactory to Rodman.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

SECTION 2. REPRESENTATIONS AND WARRANTIES. The Company hereby makes the
representations and warranties set forth below to Rodman as of the date of the
applicable Placement and as of the applicable Closing Date.

 

(A)       Reliance on Representations and Warranties to Purchasers. Rodman shall
be entitled to rely upon any and all representations and warranties of the
Company included in the purchase agreements entered into by the Company and the
Purchasers in connection with each Placement, subject to the qualifications and
limitations therein, and such representations and warranties are incorporated by
reference as though fully set forth in this Agreement.

 

(B)       FINRA Affiliations. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.

 

SECTION 3. CLOSING. The obligations of Rodman and the Purchasers, and the
closing of the sale of the Securities under the Transaction Documents are
subject to the accuracy, when made and on the applicable Closing Date, of the
representations and warranties on the part of the Company and its Subsidiaries
contained herein, to the accuracy of the statements of the Company and its
Subsidiaries made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its Subsidiaries of their obligations hereunder,
and to each of the following additional terms and conditions:

 

(A)       [REGISTERED OFFERINGS ONLY] No stop order suspending the effectiveness
of the Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
or otherwise) shall have been complied with to the reasonable satisfaction of
Rodman.

 

(B)       [REGISTERED OFFERINGS ONLY] Rodman shall not have discovered and
disclosed to the Company on or prior to the Closing Date that the Registration
Statement, the Base Prospectus or the Prospectus Supplement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for Rodman, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(C)       All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each Transaction
Document, and the Securities, and, if the Securities are registered, the
Registration Statement, the Base Prospectus and the Prospectus Supplement, and
all other legal matters relating to the Transaction documents and the
transactions contemplated thereby shall be reasonably satisfactory in all
material respects to counsel for Rodman, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

(D)       Rodman shall have received from outside counsel to the Company such
counsel’s written opinion, addressed to Rodman and the Purchasers dated as of
the applicable Closing Date, in form and substance reasonably satisfactory to
Rodman.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

(E)       Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements, any loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) except as provided or
contemplated in the Transaction Documents or this Agreement, since such date
there shall not have been any material change in the capital stock or long-term
debt of the Company or any of its Subsidiaries or any material change, or any
material development involving a prospective material change, in or affecting
the business, general affairs, management, financial position, stockholders’
equity, results of operations or prospects of the Company and its Subsidiaries,
the effect of which, in any such case described in clause (i) or (ii), is, in
the judgment of Rodman, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated under the Transaction Documents or, if pursuant
to an Underwritten Placement, pursuant to the Prospectus Supplement.

 

(F)       The Common Stock is registered under the Exchange Act and, as of the
applicable Closing Date, the Shares shall be listed and admitted and authorized
for trading on the Trading Market, and satisfactory evidence of such actions
shall have been provided to Rodman. The Company shall have taken no action
designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from the Trading Market, nor has the Company received any
information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.

 

(G)       Subsequent to the execution and delivery of the Transaction Documents
or underwriting agreement, as applicable, there shall not have occurred any of
the following: (i) trading in securities generally on the New York Stock
Exchange, the Nasdaq National Market or the NYSE Alternext US or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of Rodman, impracticable or inadvisable to proceed with the sale or delivery of
the Securities.

 

(H)       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the applicable Closing Date, prevent the issuance or
sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the
applicable Closing Date which would prevent the issuance or sale of the
Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company.

 

(I)       The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

(J)       If a Direct Placement, the Company shall have entered into
subscription agreements with each of the Purchasers and such agreements shall be
in full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.

 

(K)       FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by Rodman, make or authorize Rodman’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA Rule
5110 with respect to the Registration Statement and pay all filing fees required
in connection therewith.

 

(L)       Prior to the applicable Closing Date, the Company shall have furnished
to Rodman such further information, certificates and documents as Rodman may
reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
Rodman.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  

 

 

[image_001.jpg]

 

Annex B

 

Tail Investors

 

 



 



430 Park Avenue | New York, New York 10022 | 212.356.0500

 

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

  



 